DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark P. Weichselbaum on 15 June 2022, as further set forth in the Office Action Appendix.
	The claims are amended as follows:
	Claim 11 is hereby amended to read: “A method for producing the high-temperature component according to claim 1, the method comprising: providing the component body of the high-temperature component; coating the component body with the at least one nitride selected from the group consisting of tantalum nitride and zirconium nitride, and also with the
tungsten, by a powder-metallurgical method, and heat treating the coated component body in a nitrogen-containing and/or argon-containing atmosphere.”
	
Claim 12 is hereby cancelled.

Claim 13 is hereby amended to read: “The method according to claim 11, wherein the step of coating the component body of the high-temperature component comprises subjecting the component body to mechanical, chemical, or thermal structuring.”

Claim 14 is hereby amended to read: “The method according to claim 11, wherein the step of coating the component body comprises coating by a slurry process.”

Claim 15 is hereby amended to read: “The method according to claim 11, wherein the heat treatment is carried out at temperatures above 1400°C.”

Information Disclosure Statement
The Information Disclosure Statements (IDS’s) submitted on 11/03/2021, 03/22/2022, and 06/15/2022 were considered by the examiner. 

Election/Restrictions
Claims 1 and 16 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), Claims 11 and 13-15, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups I-II as set forth in the Office action mailed on 10/16/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In the Final Rejection Office Action on 11/15/2021, the Examiner rejected Claims 1, 3-10, 16-18 on the grounds of 35 USC 103 (Martinz, Webb, Setzer).
The amended claims of the instant application are directed to a high-temperature component, comprising: a component body of refractory metal or a refractory metal alloy; an emissivity-increasing coating on said component body, said coating consisting essentially of: at least one nitride selected from the group consisting of tantalum nitride and zirconium nitride, and tungsten with a tungsten content of more than 0 wt.% and up to 98 wt.%; and wherein said coating is a sintered composite layer of tantalum nitride particles and/or zirconium nitride particles, and tungsten particles.  A search of the prior art failed to turn up a single reference or an appropriate combination of references that teaches each and every limitation of the instant claims.
In particular, there was no single or combination of analogous prior art that taught the limitations directed to an emissivity-increasing coating on said component body, said coating consisting essentially of: at least one nitride selected from the group consisting of tantalum nitride and zirconium nitride, and tungsten with a tungsten content of more than 0 wt.% and up to 98 wt.%; and wherein said coating is a sintered composite layer of tantalum nitride particles and/or zirconium nitride particles, and tungsten particles.
In regards to Applicant’s Arguments filed on 05/23/2022, Applicant argues that the combination of Martinz in view of Webb does not read on the claims as instantly amended and presented, because Martinz is directed on a surface modification of a coating, whereas Webb is directed to a TBC for a tool, and is not proper to combine the references due to their different applications and uses (Applicant’s Arguments, Pages 3-5), and that the references are incompatible due to different structural properties (Applicant’s Arguments, Pages 5-7).
In regards to Applicant’s arguments, Examiner finds Applicant’s arguments persuasive and place the application in condition for allowance.  As argued by the Applicant, Martinz relies on a physical structure of a porous structure to cause reflections in terms of emissivity increase, wherein a surface modification is employed (Pages 3-4).  Additionally, as argued by the Applicant, Webb, being directed to a TBC coating for an insert, would not alleviate the application of Martinz as an electrical heater, as thermal insulation at the surface would require the component temperature to be increased such that the sintering composition of Webb would teach away from the desired purpose of heaters (Page 5).  Therefore, Applicant has met its burden in arguing that one of ordinary skill in the art would not find it obvious to combine the teachings of the references as presented. 
Therefore, Applicant’s argument is persuasive.

In regards to Applicant’s Arguments filed on 05/23/2022, Applicant argues that the combination of Setzer and Webb does not read on the claims as instantly amended and presented, because Martinz is directed on a surface modification of a coating, whereas Setzer is not directed to particles, and thus one of ordinary skill in the art would not have a motivation to incorporate a sintered tungsten composition into the dendritic layer by Setzer, which Applicant additionally argues, given Setzer does not teach or suggest a layer with any type of particles, that the dendritic layer of Setzer is necessarily homogenous and thus, Setzer does not teach a composite layer (Applicant’s Arguments, Pages 9-12).  Applicant concludes that because Setzer is directed to a coating via chemical gas epitaxy, particles are not taught in Setzer, and therefore the process of Martinz cannot be utilized on the layer of Setzer, and one of ordinary skill in the art would not have found it obvious to have combined the teachings of the references (Applicant’s Arguments, Pages 13-17). 
In regards to Applicant’s Arguments, Examiner notes that Applicant’s arguments are persuasive and place the application in condition for allowance.  In particular, as argued by the Applicant, Setzer is directed to a coating via chemical gas epitaxy, particles are not taught in Setzer, and therefore the process of Martinz cannot be utilized on the layer of Setzer, and one of ordinary skill in the art would not have found it obvious to have combined the teachings of the references in utilizing the powder metallurgy process of Martinz within such a layer of Setzer, which does not teach particles (Pages 9-12).  Therefore, Applicant has met its burden in showing that the prior art as applied is not prima facie obvious over the limitations of the claims as instantly amended; therefore, Applicant’s argument is persuasive.
Furthermore, it is noted that Japanese Patent Application No. JP 2019-562316, in the same patent family as the instant invention, received a Decision to Grant a Patent on 06/07/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN CT LI
Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784